MEMORANDUM OPINION
                                         No. 04-10-00580-CV

                      In the INTEREST OF S.C.M., J.L.M., & J.N.M., Children

                    From the 216th Judicial District Court, Bandera County, Texas
                                     Trial Court No. FL-09-051
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 24, 2010

DISMISSED

           A notice of appeal from the trial court’s July 30, 2010 termination order was filed in this

court on August 6, 2010. Because we were not provided a copy of the notice of appeal file-

stamped in the trial court, we set a record due date of August 16, 2010, ten days after the notice

of appeal was filed in this court. See TEX. R. APP. P. 35.1(b). On August 31, 2010, the District

County Clerk of Bandera County filed a notification stating the clerk’s record would not be filed

because appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record

and is not entitled to appeal without paying the fee. On September 8, 2010, we ordered appellant

to provide written proof to this court on or before October 25, 2010 that either (1) the clerk’s fee

has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is entitled to
                                                                                  04-10-00580-CV


appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond within

the time provided, his appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Texas Department of Family & Protective Services, recover its costs in this appeal

from appellant.



                                                PER CURIAM




                                               -2-